Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
As presented in the previous OA Saito teaches the capability of wet etching or dry etching to remove the substrate and etch stop layer.  Saito teach wet or dry etching is capable of etching the layers, it is well established in the art wet and dry etching is known to be selected for removal of the layers, as such one of ordinary skill in the art would be able to select the most appropriate etching procedure for each of the layers.  Even though Saito may use the same type of etching technique for both, it would none the less, as asserted in the previous OA, for one of ordinary skill in the art to select a appropriate etching technique tailored to the specific layer.  This would include optionally wet etching first and dry etching second.  
There is a simple finite number of possible obvious variation implicitly understood to be capable from the disclosure of Saito.  One could dry etch both, wet etch both, wet followed by dry etch, or dry etch followed by wet etch.  Four total combinations, with easily anticipated outcomes of removing the two layers, as either type of etch can remove either of the layers.
finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

	None the less, in light of the arguments challenging the assertion of obviousness that one of ordinary skill would not anticipate the capability of first removing the substrate with a wet etch and then subsequently removing the second layer with a dry etch further evidence is now provided to further support the maintained assertion of common knowledge/skill in the art.  See Datta et al. paragraph 0073 reproduce as follows:
[0073] FIG. 10 shows one exemplary embodiment of the device 100 after the sacrificial substrate 110 and the various etch stop layers 120 have been etched away or otherwise removed. If the sacrificial substrate 110 is silicon, then the sacrificial silicon substrate 110 may be removed by a wet chemical etchant, such as KOH. If the etch stop layers 120 are silicon nitride, they may be removed using a dry etch process. Once the sacrificial substrate 110 and the various etch stop layers 120 have been removed, then further processing may be done to completely encapsulate each of the sensors 130 and embed each sensor 130 into the desired bulk material. It should be appreciated, again, that the sacrificial substrate 110 may be 


As provided in Data, one of ordinary skill in the art routinely selects wet etching for first removal of the substrate, and then may follow up with removing the second layer with specifically a dry etch.   
As understood, and previously presented, wet-wet, dry-dry, wet-dry, or dry-wet are all understood functional equivalent options routinely selected in the art and reasonably expected to provide the anticipated results of removal of the substrate and subsequent stop/adhesive layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-15, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20200035739 A1) in view of Datta et al. (US 20070092995 A1).

Regarding claim 1, Saito et al. discloses a method of forming a package assembly, comprising: 
forming a wet etch stop layer [33IA] over a frontside of a semiconductor substrate [33S]; 
forming a sacrificial semiconductor layer [B/35] over the wet etch stop layer [33IA]; forming a dry etch stop layer [10S] over the sacrificial semiconductor layer; 
forming a stack of semiconductor device layers [10] over the dry etch stop layer; 

[Note:  The specific materials layers are not explicitly defined by the claim.  In the art a wet or dry etch stop layer may is dependent upon etch selectivity, etching rates, and numerous other variables.  As best understood for the claim, the layer is merely any layer that has a slower etching rate than that of the overlying layer being etched, by a particular method.  Thus the layer can effectively be nearly any type of layer or material, leaving the claim open to a broad range interpretation by one of ordinary skill in the art.)
(Saito et al. Fig.s 21D-21E);  

    PNG
    media_image1.png
    662
    505
    media_image1.png
    Greyscale

performing a wet etching process to remove the semiconductor substrate (Saito et a. ¶176); and 
(Saito et a. ¶176).
Regarding the selection of wet etching for the substrate followed by subsequent dry etching of the sacrificial layers, as described in Saito, one of one of ordinary skill in the art could easily select a wet or dry etch for the first etch and either a wet or dry etch for the second etch.  Accordingly, selecting a wet etch would imply the layer below requiring a different etch selectivity would be a “wet etch stop” and the further layer in which the dry etch stops at would be a “dry etch stop”.
The selection of wet then dry, wet then wet, dry then dry, or dry then dry etching is merely a matter of preference and or choice by one of ordinary skill in the art.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

For additional support of the above assertion of obviousness, and teaching the asserted steps are understood options known and used in the art and produce the anticipated same results see Datta et al. paragraph 0073 reproduce as follows:
[0073] FIG. 10 shows one exemplary embodiment of the device 100 after the sacrificial substrate 110 and the various etch stop layers 120 have been etched away or otherwise removed. If the sacrificial substrate 110 is silicon, then the sacrificial silicon substrate 110 may be removed by a wet chemical etchant, 


As provided in Data, one of ordinary skill in the art routinely selects wet etching for first removal of the substrate, and then may follow up with removing the second layer with specifically a dry etch is a capable option to achieve the same results, when both layers may be removed with either wet or dry etching.   
As understood, wet-wet, dry-dry, wet-dry, or dry-wet are all understood functional equivalent options routinely selected in the art and reasonably expected to provide the anticipated results of removal of the substrate and subsequent stop/adhesive layer.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this 

Regarding claim 2, Saito et al. in view of Datta disclose a method of claim 1, wherein the semiconductor substrate is thicker than the sacrificial semiconductor layer (This limitation is at least suggested in view of figure 21D of Saito et al.).

Regarding claim 3, Saito et al. in view of Datta disclose a method of claim 1, further comprising: patterning the stack of semiconductor device layers and the dry etch stop layer to form a first semiconductor device and a second semiconductor device laterally separated from the first semiconductor device, wherein after the patterning, the first semiconductor device and the second semiconductor device are connected by the sacrificial semiconductor layer [B] (Saito et al. Fig. 13 – Note: ¶130 states layer [B] may be alternatively continuous as opposed to the depicted figures showing it as separated.  .

    PNG
    media_image2.png
    294
    519
    media_image2.png
    Greyscale

Regarding claim 4, Saito et al. in view of Datta disclose a method of claim 1, wherein the dry etch stop layer is thinner after the dry etching process than before the dry etching process (Implict understanding of a etch.  A etch removes material, thus a etched layer will be naturally thinner by some finite amount as compared before the layer is etched.)

Claims 1-15, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20200035739 A1) in view of Datta et al. (US 20070092995 A1) in view of Basin et al. (US 20090017566 A1) and/or Yi et al. (US 20080149942 A1)

Regarding claim 5, Saito et al. in view of Datta, disclose a method of claim 1, wherein the method further comprises: depositing an under fill material 18 between the sacrificial semiconductor layer and the integrated circuit die (Saito et al. Figs. 21C-D).  



    PNG
    media_image3.png
    783
    545
    media_image3.png
    Greyscale

At the time of the invention it would be obvious to one of ordinary skill in the art to modify the ordering of steps in Saito and or Yi to have the ordering as presented in 

Regarding claim 7, Saito et al. in view of Datta, in view of Basin and/or Yi disclose a method of claim 1, further comprising: forming a sidewall protection structure [18] on outer sidewalls of the stack of semiconductor device layers before the performing of the wet etching process (Saito et al. Figs. 21C-D)

Regarding claim 8, Saito et al. in view of Datta, in view of Basin and/or Yi disclose a method of claim 7, wherein after performing the dry etching process, the sidewall protection structure [17/18] has a top surface above a topmost surface of the dry etch stop layer [10S] (Saito et al. Figs. 21E)

    PNG
    media_image4.png
    335
    514
    media_image4.png
    Greyscale

Regarding claim 9, Saito et al. in view of Datta, in view of Basin and/0r Yi disclose a method of claim 7, wherein the dry etch stop layer is in direct contact with the [17/18]  at an interface, and wherein the interface continuously extends from a top surface of the dry etch stop layer to a bottom surface of the dry etch stop layer (Saito et al. Figs. 21E)

Regarding claim 10, Saito et al. in view of Datta, in view of Basin and/or Yi disclose a method of forming a package assembly, comprising: 
forming a first etch stop layer over a semiconductor substrate (See regarding claim 1); 
forming a sacrificial semiconductor layer over the first etch stop layer (See regarding claim 1);  wherein 
the sacrificial semiconductor layer is thinner thicker than the semiconductor substrate(See regarding claim 2); 
 forming a second etch stop layer over the sacrificial semiconductor layer; forming a stack of device layers over the second etch stop layer, wherein a backside of stack of device layers contacts the second etch stop layer(See regarding claim 1); 
bonding a frontside of the stack of device layers to an integrated circuit die; performing a wet etching process to remove the semiconductor substrate(See regarding claim 1);  and 
performing a dry etching process to remove the first etch stop layer and the sacrificial semiconductor layer (See regarding claim 1).

Regarding claim 11, Saito et al. in view of Datta, in view of Basin and/or Yi disclose a method of claim 10, wherein the first etch stop layer comprises a different material than the second etch stop layer (See regarding claim 1).

Regarding claim 12, Saito et al. in view of Datta, in view of Basin and/or Yi disclose a method of claim 10, wherein the first etch stop layer is thicker than the second etch stop layer (See regarding claim 2).

Regarding claim 13, Saito et al. in view of Datta, in view of Basin and/or Yi disclose a method of claim 10, wherein after the dry etching process, the second etch stop layer completely covers the backside of the stack of device layers(See regarding claim 1 – Note:  “the device layers” is not explicitly defined, nor is the regions boundaries.  10S effectively covers device layers 12A and 11 completely.).

Regarding claim 14, Saito et al. in view of Datta, in view of Basin and/or Yi disclose a method of claim 10, wherein the dry etching process uses a first dry etchant to remove the first etch stop layer and a second dry etchant different than the first dry etchant to remove the sacrificial semiconductor layer (See regarding claim 1).

Regarding claim 15, Saito et al. in view of Datta, in view of Basin and/or Yi disclose a method of claim 10,may be silent upon defects.  What is to be considered a defect is not explicitly defined., The fact that Saito does not teach defects would inferred the device is free of large defects.  As such it may be inferred wherein the stack of 



Regarding claim 21, Saito et al. in view of Datta, in view of Basin and/or Yi disclose a method comprising: 
forming a wet etch stop layer over a semiconductor substrate (See regarding claim 1); 
forming a sacrificial semiconductor layer over the wet etch stop layer (See regarding claim 1); 
forming a dry etch stop layer over the sacrificial semiconductor layer (See regarding claim 1); 
forming a stack of semiconductor device layers over the dry etch stop layer; forming a bonding layer over the stack of semiconductor device layers (See regarding claim 1); 
bonding the bonding layer to one or more bonding structures arranged over a substrate than the semiconductor substrate(See regarding claim 1); 
performing a wet etching process to remove the semiconductor substrate(See regarding claim 1); and 
(See regarding claim 1).

Regarding claim 22, Saito et al. in views of Datta, in view of Basin and/or Yi disclose a method of claim 21, wherein the sacrificial semiconductor layer is thinner than the semiconductor substrate (See regarding claim 2).

Regarding claim 23, Saito et al. in views of Datta, in view of Basin and/or Yi disclose a method of claim 21, further comprising: patterning the bonding layer, the stack of semiconductor device layers, and the dry etch stop layer to form a first semiconductor device and a second semiconductor device laterally separated from the first semiconductor device, wherein the first semiconductor device and the second semiconductor device are connected by the sacrificial semiconductor layer (See regarding claim 3).

Regarding claim 24, Saito et al. in views of Datta, in view of Basin and/or Yi disclose a method of claim 21, further comprising: 
forming a sidewall protection structure on outer sidewalls of the bonding layer, the dry etch stop layer, and the stack of semiconductor device layers before bonding the bonding layer, wherein after the performing of the dry etching process, the sidewall protection structure has a topmost surface arranged above a topmost surface of the dry etch stop layer when the dry etch stop layer is arranged above the stack of semiconductor device layers (See regarding claim 1).

Regarding claim 25, Saito et al. in views of Datta, in view of Basin and/or Yi disclose a method of claim 24, wherein the dry etch stop layer and the sidewall protection structure comprise a same dielectric material (See regarding claims 8 & 9).

Claims 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20200035739 A1) in view of Datta et al. (US 20070092995 A1) in view of Basin et al. (US 20090017566 A1) and/or Yi et al. (US 20080149942 A1) in view of Yu et al. (US 20200014169 A1).
The applied reference Yu et al. has a common asignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 6, Saito et al. discloses a method of claim 5, wherein the method further comprises: removing [H2] the underfill material after the dry etching process (Saito et al. Fig. 22 – at least a portion of the underfill material is removed after the second etching step.).
Saito and additionally cited references are silent upon “completely” removing all of the underfill material, as the various references teach placing the underfill/encapsulant around and under the die to add structural integrity and protection to the device during removal of the substrate and after.  Should, however one of ordinary skill in the art choose or desire to remove the material, this step was known in the art.  See Yu et al. which teaches the identical process as claimed.  Yu teaches bonding die to a carrier, dispensing a underfill encapsulant, wet etching to remove a substrate which stops at a wet etch stop, removing the wet etch stop layer with a dry etch, and then removing the underfill (See You figures 9-11 and related text).  Yu effectively it constitutes prior art under 35 U.S.C. 102(a)(2).   As demonstrated in Yu, one of ordinary skill has the capability of removing the underfill and replacing with more desirable dielectric and/or passivation layers.  One of ordinary skill in the art may use a more effective material for the purpose of stabilizing a protecting the die during removal of the substrate and etch stop layer and then subsequently replace with more desirable passivation and dielectric layers such as demonstrated in Yu.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/4/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822